Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 1 of 10




                    Exhibit 2
Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 2 of 10
Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 3 of 10
Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 4 of 10
Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 5 of 10
Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 6 of 10
Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 7 of 10
Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 8 of 10
Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 9 of 10
Case 1:17-cv-04259-LLS Document 260-2 Filed 01/12/21 Page 10 of 10
